Citation Nr: 0307921	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  96-20322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Deleware


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
varicocele


REPRESENTATION

Appellant represented by:	Thomas G. Reed, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955. This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1995 RO decision that denied an 
increased (compensable) rating for a service-connected left 
varicocele.  In January 2000, the Board denied the claim.  In 
April 2000, the Board denied a motion for reconsideration of 
the Board decision.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In April 2001, 
the parties (the veteran and the VA Secretary) filed a joint 
motion, asking the Court to vacate and remand the Board 
decision, and by an April 2001 order, the Court granted the 
joint motion.  In May 2002, the Board ordered additional 
development of the evidence, and such has been accomplished.

In statements to the Board and the Court, the veteran appears 
to claim service connection for other types of genitourinary 
disorders.  Such a claim has not been addressed by the RO and 
is not before the Board on appeal at this time; such a claim 
is referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's left varicocele is currently manifested by 
scrotal pain and tenderness, and the related disability is 
analogous to moderate varicose veins or a painful and tender 
scar.  The left varicocele does not produce urinary 
dysfunction.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a left varicocele 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.20, § 4.104, Diagnostic Code 7120, § 4.118, Diagnostic Code 
7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran served on active duty from February 1953 to 
February 1955.  His service medical records, prior to the 
service separation examination, do not suggest any 
genitourinary pathology.  His January 1955 service separation 
examination noted no complaints although, on clinical 
evaluation of the genitourinary system, a left varicocele was 
noted.

In January 1965, the RO granted service connection for a left 
varicocele, rated noncompensable.

The veteran was seen at a VA outpatient clinic in October 
1972 for complaints of intermittent testalgia.  There were no 
voiding complaints.  There was no palpable abnormality of the 
testes, and the penis and scrotum were normal.  The 
impression was no pathological findings.  No further 
genitourinary evaluation was recommended.

In February 1973, Richard Forlano, M.D. reported that the 
veteran had a vasectomy in March 1972.  It was reported that 
the veteran had pain for a few days after the procedure.  In 
a telephone communication with Dr. Forlano in March 1973, he 
related that the veteran had the vasectomy for the purpose of 
sterility and that the procedure had nothing to do with a 
varicocele.

At an April 1973 VA examination, it was noted that the 
veteran was status post vasectomy and that he also had 
minimal bilateral varicocele.

In May 1973, the RO denied service connection for residuals 
of the vasectomy.

In December 1973, a private physician noted the veteran had a 
bilateral varicocele with epididymitis on the left.

On an April 1974 VA examination, there was a minimal 
bilateral varicocele and it was noted the veteran was status 
post vasectomy.

VA outpatient and examination records in June and July 1986 
note the veteran had complaints of scrotal pain, assessed as 
left epididymitis.  On a September 1986 VA examination, it 
was noted that there was chronic epididymitis on the right 
and a questionable varicocele on the left.

A March 1995 private outpatient record shows the veteran 
complained of intermittent bilateral scrotal pain which he 
said he had since a surgical procedure in service.  
Examination showed he had very full and tender epididymis, 
bilaterally.  The doctor noted findings did not represent 
acute epididymitis. Medications were recommended for pain 
control.

In April 1995, the veteran filed a claim for an increased 
rating for his service-connected left varicocele.  With his 
claim he submitted a March 1995 statement from a private 
doctor who reported the veteran said he had had periodic pain 
and swelling in both testes since a surgical procedure.  
Examination showed the testes were normal, but both 
epididymides were swollen and tender.

On a November 1995 VA examination, the veteran complained of 
recurrent pain and swelling of the testicles.  There was 
tenderness to palpation of both testes, but no palpable 
masses.  The diagnoses included bilateral testicular 
tenderness of unknown cause.  This examination describes the 
testes in detail but makes no mention of a varicocele.

The veteran testified at a hearing at the RO in January 1996.  
He related that he underwent the vasectomy many years earlier 
because of pain from his varicocele, and that doctors had 
informed him that his epididymitis might have been caused by 
his vasectomy.  He described pain and swelling of his 
testicles, which he attributed to his service-connected 
condition.

At the January 1996 hearing, the veteran submitted statements 
from Bruce Benge, M.D., and Neal DeSanctis, M.D., who 
reported that the veteran had been treated for bilateral 
scrotal swelling and pain.

In March 2000, the veteran's representative submitted 
additional written argument, along with portions of medical 
texts which describe varicoceles and other genitourinary 
problems.

By September 2001 correspondence, the Board gave the veteran 
and his representative an opportunity to submit additional 
evidence and argument, but none was submitted.

As part of Board development of the evidence, in September 
2002 the Board sent correspondence to the veteran and his 
representative, asking that the veteran identify all sources 
of treatment for testicle/genitourinary problems since 1995.  
The veteran was to identify all VA treatment, and he was to 
complete enclosed release forms for non-VA treatment, so that 
the Board could obtain all treatment records.  There was no 
response by the veteran and his representative.

Pursuant to Board development, another VA examination was 
accomplished in March 2003.  History of the 70 year old 
veteran was reviewed by the doctor, including a left 
varicocele being found in service.  The veteran complained of 
a dull aching pain in the left side of the scrotum, 
aggravated by standing, and he said that severe pain in the 
testicle impaired his ability to have sex.  It was noted that 
two years ago he had bleeding urine, and in 2002 cancer of 
the right kidney was diagnosed, and the kidney was surgically 
removed.  Current examination of the genitalia revealed 
bilateral descended testicles.  A left scrotal mass was 
palpable.  The veteran complained of exquisite tenderness on 
palpation of the scrotum, especially on the left side.  There 
was no discharge from the penis.  Diagnoses included left 
varicocele; bilateral testicular pain; and status post right 
nephrectomy for cancer.  The doctor again commented that a 
left varicocele was noted, and that the veteran had severe 
tenderness of the testicles.  

A subsequent March 2003 VA ultrasound of the scrotum was 
performed as part of the examination.  This study noted a 
bilateral hydrocele, more on the right side; a left 
spermatocele; and a cyst on the head of the right epididymis.  
There was no intrinsic testicular lesion, and no other gross 
abnormality of the scrotum.

II. Analysis

The veteran claims an increased (compensable) rating for a 
left varicocele.  The April 2001 joint motion and Court order 
in this case directed that the Board consider the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159. 

The early case law from the Court, following enactment of the 
VCAA, was that cases involving almost any VA claim had to be 
remanded to determine the applicability of the VCAA.  See, 
e.g., Holliday v. Principi, 14 Vet.App. 280 (2001).  However, 
the case law evolved, and the Court held that the VCAA does 
not apply and remands are not required in a number of 
situations, such as when the record shows the evidence has 
already been fully developed and that there is no reasonable 
possibility that further development would aid in 
substantiating a claim.  See, e.g., Wensch v. Principi, 15 
Vet.App. 362 (2001).  The VCAA was enacted in November 2000.  
Cases from the U.S. Court of Appeals for the Federal Circuit 
indicate that when VA action (including RO and Board action) 
on a claim was completed prior to enactment of the VCAA, and 
an appeal is taken to the Court, the Court should not 
retroactively apply the notice and duty to assist provisions 
of the VCAA.  See Bernklau v. Principi, 291 F.3d 795 
(Fed.Cir. 2002); Dyment v. Principi, 287 F. 3d 1377 (Fed.Cir. 
2002).  In January 2000, the Board denied the claim which is 
now on appeal.  As such Board decision was prior to the 
enactment of the VCAA, it seems (from the Federal Circuit 
cases) that the notice and duty to assist provisions of the 
VCAA would not apply to appellate proceedings in the Court.  

In any event, the January 2000 Board decision is now vacated, 
and the Board must address whether there has been compliance 
with the notice and duty to assist provisions of the VCAA.  
In brief, the VCAA and companion regulation require that the 
VA notify a claimant of the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  In addition, the VCAA and companion regulation 
provide that the VA must make reasonable efforts to obtain 
evidence to substantiate the claim, including obtaining 
identified records and providing a VA examination when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. §  3.159.  

The file shows that since the claim for an increased rating 
was filed, the veteran and his representative have been 
actually aware of evidence necessary to substantiate the 
claim.  If actual knowledge were not enough, the VA has 
repeatedly notified the veteran and his representative of 
evidence required to substantiate the claim.  Such notice is 
found in correspondence from the RO, the rating decision, the 
statement of the case, the supplemental statement of the 
case, and Board correspondence which was sent after the case 
was returned to the Board by the Court.  The veteran was told 
that the VA itself would get all medical evidence he 
identified.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  The Board concludes that the notice provisions of 
the VCAA and companion regulation have been satisfied in this 
case.  

With respect to claims for increased ratings, it appears the 
VCAA and the companion regulation add little if anything to 
the duty to assist provisions established by Court decisions 
under prior law.  Under prior law, increased rating claims 
were considered well grounded (a concept eliminated by the 
VCAA), which triggered the duty to assist including obtaining 
pertinent medical records and providing a VA examination.  
See, e.g., Caffrey v.  Brown, 6 Vet. App. 377 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Murincsak v.  
Derwinski, 2 Vet. App. 363 (1992).  In any event, the file 
shows full compliance with the duty to assist provisions of 
the VCAA and related regulation.  After the veteran filed his 
claim for an increased rating, the RO obtained identified 
pertinent medical records and provided a VA examination.  
After the Court order in the present case, the Board gave the 
veteran and his representative another opportunity to submit 
any additional evidence, but none was submitted.  
Correspondence from the Board told the veteran that the VA 
itself would get all additional relevant medical records from 
recent years, if he would identify the records and provide 
release forms, but he did not respond.  Another VA 
examination was obtained by the Board.  Based on the entire 
record, the Board finds that all relevant evidence has been 
developed to the extent possible, and the duty to assist 
provisions of the VCAA and related regulation have been 
satisfied.

The Board now turns to the merits of the claim for an 
increased (compensable) rating for a left varicocele.  

Disability evaluations are determined by a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

As noted in the RO hearing officer's decision (citing The 
Merck Manual), a varicocele is a collection of large veins, 
usually occurring in the left scotum and feeling like a "bag 
of worms."  A medical dictionary defines varicocele as a 
varicose condition of the veins of the pampiniform plexus, 
forming a swelling that feels like a "bag of worms," 
appearing bluish throught the skin of the scrotum, and 
accompanied by a constant pulling, dragging, or dull pain in 
the scrotum.  Dorland's Illustrated Medical Dictionary at 
1437 (26th ed., 1981).  The condition is similarly described 
in the medical articles submitted by the veteran.  

A varicocele is not specifically listed in the rating 
schedule, and thus it must be evaluated by analogy to another 
closely related condition in which not only the functions 
affected, but the anatomical localization and symptomatology, 
are closely related.  38 C.F.R § 4.20.

One possible analogous rating is under the diagnostic code 
for varicose veins, since a varicocele is a similar 
condition.  Under rating criteria in effect prior to January 
12, 1998, a 0 percent evaluation is warranted for mild 
varicose veins, or with no symptoms.  A 10 percent rating is 
assigned for moderate bilateral or unilateral varicose veins 
with varicosities of superficial veins below the knees, with 
mild symptoms of pain or cramping on exertion.  38 C.F.R. § 
4.104, Diagnostic Code 7120 (1997).  Under rating criteria in 
effect since January 12, 1998, a 0 percent evaluation is 
warranted for asymptomatic palpable or visible varicose 
veins. A 10 percent evaluation requires intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2002).

Given the veteran's symptoms, his varicocele may also be 
rated by analogy under the diagnostic code for a tender or 
painful scar.  A superficial scar which is tender or painful 
on objective demonstration is rated 10 percent.  38 C.F.R. 
§ 4.118, Code 7804 (2002).  The scar rating codes were 
recently revised, but not to the extent that they would 
influence the outcome of the present case; the latest version 
of Code 7804 states that a 10 percent rating may be assigned 
for a superficial scar which is painful on examination.  67 
Fed. Reg. 49590, 45596 (2002).

The veteran's representative argues that the veteran's 
hydrocele should be rated by analogy to a benign neoplasm of 
the genitourinary system.  According to 38 C.F.R. § 4.115b, a 
benign neoplasm of the genitourinary system is to be rated 
based on voiding dysfunction or renal dysfunction, whichever 
is predominant; the criteria for evaluating voiding 
dysfunction, renal dysfunction, and other types of urinary 
dysfunction, are described in 38 C.F.R. § 4.115a.  The Board 
finds that such would not be a proper analogous rating, since 
the medical evidence indicates that the veteran has no 
urinary dysfunction associated with his left varicocele.

The recent medical records show a hydrocele, epididymitis, 
and right kidney cancer with a nephrectomy.  There is also 
historical evidence of a vasectomy having been done for the 
purpose of sterility.  These conditions are not service 
connected.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14.  While the veteran attributes a number of symptoms to 
the service-connected left varicocele, doctors have not 
supported this.  The lay opinion by the veteran on medical 
questions, such as diagnosis or etiology, is not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Most of the medical evidence in recent years does not mention 
a left varicocele.  Yet the 2003 VA examination did diagnose 
a left varicocele (although the findings on the subsequent 
scrotal ultrasound raise some questions concerning this).  
The Board accepts the recent examination diagnosis of the 
left varicocele.  At the examination, the doctor noted the 
veteran had severe or exquisite tenderness on palpation of 
the scrotum, especially the left side.  Without exactly 
saying so, the doctor intimated that scrotal tenderness was 
related to the left varicocele (although again the findings 
on the subsequent scrotal ultrasound raise some questions 
concerning this). 

Based on the medical evidence, the Board finds that the 
veteran has a left varicocele which is manifested by scrotal 
pain or tenderness.  Disability from the left varicocele is 
analogous to that found in moderate varicose veins or a 
painful or tender scar, permitting a 10 percent rating under 
analogous Diagnostic Code 7120 or analogous Diagnostic Code 
7804.  The left varicocele itself is not shown to be 
responsible for any other genitourinary impairment, and thus 
a rating higher than 10 percent is not in order.  

In sum, an increased 10 percent rating for a left varicocele 
is granted.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).


ORDER

An increased 10 percent rating for a left varicocele is 
granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

